
	

114 HR 5261 IH: Protecting the U.S. Corporate Tax Base Act of 2016
U.S. House of Representatives
2016-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5261
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2016
			Mr. Levin (for himself, Mr. Van Hollen, Mr. Rangel, Mr. McDermott, Mr. Thompson of California, Mr. Pascrell, and Mr. Danny K. Davis of Illinois) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prevent the avoidance of the rules related to
			 investment of earnings in United States property through corporate
			 expatriation or the use of corporate structures in which the common parent
			 is a foreign corporation.
	
	
 1.Short titleThis Act may be cited as the Protecting the U.S. Corporate Tax Base Act of 2016. 2.Inclusion in subpart F income of investments by controlled foreign corporations with respect to members of foreign group which includes United States shareholder (a)In generalSection 956(a)(1)(A) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (A)such shareholder’s pro rata share of the sum of— (i)the average of the amounts of United States property held (directly or indirectly) by the controlled foreign corporation as of the close of each quarter of such taxable year, and
 (ii)in the case of a controlled foreign corporation which is a member of an expanded affiliated group the common parent of which is not a domestic corporation, the average of the amounts of foreign group property held (directly or indirectly) by the controlled foreign corporation as of the close of each quarter of such taxable year, over.
 (b)Foreign group propertySection 956 of such Code is amended by redesignating subsections (d) and (e) as subsections (e) and (f), respectively, and by inserting after subsection (c) the following new subsection:
				
 (d)Foreign group property; expanded affiliated groupFor purposes of this section— (1)Foreign group property (A)In generalThe term foreign group property means any stock or obligation of any foreign person which is not a controlled foreign corporation.
 (B)ExceptionsSuch term shall not include— (i)the stock or obligation of any entity if less than 25 percent of the total combined voting power of such entity, immediately after the acquisition of any stock in such entity by the controlled foreign corporation, is owned (directly or indirectly) by the common parent referred to in subsection (a)(1)(A)(ii), and
 (ii)property described in subparagraph (C), (I), (J), (K) or (L) of subsection (c)(2), applied— (I)by substituting foreign person for United States person in such subparagraphs (C), (J), and (L),
 (II)by substituting foreign corporation for domestic corporation in subsection (c)(2)(L)(i), and (III)by treating a foreign person as a United States shareholder described in subsection (c)(2)(L)(ii)(I) if such foreign person would be so described if such person were a United States person.
 (C)Limitation on treatment as a controlled foreign corporationA foreign corporation shall not be treated as a controlled foreign corporation for purposes of subparagraph (A) unless more than 50 percent of the total combined voting power of all classes of stock of such corporation entitled to vote, and more than 50 percent of the total value of the stock of such corporation, is owned (directly or indirectly) by United States persons described in subparagraph (A) or (C) of section 7701(a)(30).
 (D)Foreign personFor purposes of this paragraph, the term foreign person means any person who is not a United States person (as defined in section 7701(a)(30)). (2)Expanded affiliated groupThe term expanded affiliated group means an affiliated group as defined in section 1504(a), determined—
 (A)by substituting more than 50 percent for at least 80 percent each place it appears, and (B)without regard to paragraphs (2) and (3) of section 1504(b).
							A partnership or any other entity (other than a corporation) shall be treated as a member of an
			 expanded affiliated group if such entity controls (as determined under
			 section 954(d)(3)), or is controlled by (as so determined), members of
			 such group (including any entity treated as a member of such group by
 reason of this sentence).(3)Application to non-corporate entitiesIn the case of any entity which is not a corporation— (A)any reference in this subsection to stock shall be treated as a reference to any equity or profits interest in such entity, and
 (B)except as otherwise provided by the Secretary, paragraph (1)(B)(i) shall be applied by substituting 25 percent (by value) of the beneficial interests in such entity for 25 percent of the total combined voting power of such entity. . (c)Application of rules for pledges and guaranteesSection 956(e) of such Code, as so redesignated, is amended to read as follows:
				
 (e)Pledges and guaranteesFor purposes of subsection (a), a controlled foreign corporation shall, under regulations prescribed by the Secretary, be considered as holding—
 (1)an obligation of a United States person if such controlled foreign corporation is a pledgor or guarantor of such obligation, and
 (2)an obligation of a foreign person if such controlled foreign corporation or, to the extent provided under such regulations, any United States shareholder of such controlled foreign corporation, is a pledgor or guarantor of such obligation..
			(d)Termination of rule which permits use of related-Party transactions To avoid treatment as a
 controlled foreign corporationSection 958(b)(4) of such Code is amended by inserting if such stock was acquired by such person on or before May 17, 2016 before the period at the end. (e)Application of limitation on amount of foreign taxes deemed paid with respect to section 956 inclusionsNotwithstanding section 214(b) of Public Law 111–226, section 960(c) of the Internal Revenue Code of 1986 shall apply to acquisitions of foreign group property (as defined in 956(d) of such Code, as amended by this section) after December 31, 2010, in addition to acquisitions of United States property (as defined in section 956(c) of such Code) after such date.
			(f)Effective date
 (1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to taxable years of controlled foreign corporations ending after the date of the enactment of this Act and to taxable years of United States shareholders in which or with which such taxable years of controlled foreign corporations end.
				(2)Termination of rule which permits use of related-party transactions to avoid treatment as a
 controlled foreign corporationThe amendment made by subsection (d) shall apply to taxable years of controlled foreign corporations ending on or after May 17, 2016, and to taxable years of United States shareholders in which or with which such taxable years of controlled foreign corporations end.
				
